FINAL ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is FINAL.

This office action is in responsive to communication(s): 
RCE filed on 1/29/2021; Amendment filed on 11/22/2021.
Amendment filed on 7/23/2020.
Application filed on 6/11/2018 with effective filing date of 6/11/2018

The status of the claims is summarized as below:
Claims 1-20 are pending. 
Claims 1, 15, and 20 are independent claims.
In the amendment, claims 1, 15, 20 were amended.


Response to Arguments

The examiner acknowledges the amendment made to claims 1, 15, 20 in the amendment filed on 11/22/2021.

Applicant’s arguments filed 11/22/2021 have been fully considered. And they are directed to newly amended language, part of which is now rejected with new art Nodelman.
The applicant argued for claims 1, 15, 20 on pages 8-10 that Horvitz does not disclose “estimating a user engagement level with respect to content items presented via the rest of the multiple interfaces based on the user interaction with the content items across the rest of the multiple interfaces, the user interaction including the user transitioning from one of the multiple interfaces to another one of the multiple interfaces”. The examiner respectfully disagrees, and asserts that Horvitz ([0059] Fig. 6) teaches that at step 616, a determination is made on user engagement with the herald notification, where if the herald is not ignored – user estimating a user engagement level with respect to content items presented via the rest of the multiple interfaces based on the user interaction with the content items across the rest of the multiple interfaces, …“, the user engagement level with respect to content item – herald notification – presented via the rest of the multiple interfaces is based on weather of not user interacted with the herald notification, and “ …,  the user interaction including the user transitioning from one of the multiple interfaces to another one of the multiple interfaces”, where the user interaction include user transitioning from the main task interface of MS Word to the herald notification.
The applicant additionally argues for all dependent claims that they are allowable for the same reason argued for their respective independent claims 1, 15, and 20. The examiner respectfully disagrees and counter asserts the same rationale set forth above.


Claim Interpretations

35 USC § 101
	The examiner notes that claims 15-19 are computer product comprising “a computer readable storage medium”. Computer storage medium is defined in the specification [0092] as not to be construed as transitory signals (emphasis added):

[0092] The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device. The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing. A non-exhaustive list of more specific examples of the computer readable storage medium includes the following: a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a static random access memory A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.

Accordingly the computer storage medium claimed in claim 15-19 are statutory, and do not encompass signal or transitory medium.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-12, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Horvitz et al. (US Pub 20040098462, hereinafter Horvitz), in view of Nodelman et al. (US Pub 20050021485, hereinafter Nodelman).

Per claim 1, Horvitz teaches:
A method of controlling contents of interfaces, the method performed by at least one hardware processor, comprising: (abstract: method to facilitate efficient 
	receiving multiple interfaces presented on a display screen, … the multiple interfaces comprising at least one primary task interface, each of the multiple interfaces presenting at least one content item, the at least one primary task interface being an interface of an application different from applications of rest of the multiple interfaces; ([0010, 0058-0059] method of providing user with important notifications at minimal cognitive load and overall disruption; Fig. 6 shows a flowchart of determining when to move the notification herald to user’s focus of attention; step 608, as illustrated by Fig. 7, shows multiple interfaces, a primary task interface – an opened MS Word document, and an email notification 700 shown at a default location - bottom right corner of the screen; the email notification from an email application and MS Word document are two different applications);
	estimating a user engagement level with respect to content items presented via the rest of the multiple interfaces based on the user interaction with the content items across the rest of the multiple interfaces, the user interaction including the user transitioning from one of the multiple interfaces to another one of the multiple interfaces; ([0059] Fig. 6 shows a flowchart of determining when to move the notification herald to user’s focus of attention; step 616 shows a determination on if the user has ignored or not ignored the notification – where not ignoring implies some level of user interaction, such as user hovering and selection on a herald ([0035]), whereas ignoring means no user interaction; thus the user engagement level with the herald includes user interactions of user transitioning from the MS word interface to the email notification user interface);
	determining a degree of user effectiveness with respect to progression toward completing a primary task presented via the primary task interface; and ([0058-0059] Fig. 6 step 612 shows user activities are monitored to determine user’s focus of attention or other activity [0065, 0068-0069] Fig. 20-24 further shows modeling aspects of determining user activities and states; Fig. 20-21 further shows determination of user attention state based on events of the 
	selecting a content item from the rest of multiple interfaces based on the user engagement level and the degree of user effectiveness, the content item including information from at least one of the rest of the multiple interface, to which the user transitioned a number of times from the primary task interface. ( [0058-0059] Fig. 6 shows at step 632, based on determination made at step 612 monitored user activities – user effectiveness, and whether user is engaging or ignoring the herald notification at step 616 – user engagement level, the herald may be moved to user’s focus attention as shown in Fig. 8 or Fig. 9 [0060]; [0035, 0052] user interaction/not ignoring can be hovering of a cursor over notification, etc; see also Fig. 26 [0092-0107] on how notification engine 2624 make decisions about which and how the notifications are conveyed). 

	Although Horvitz teaches user transitioning from a primary task interface to another email notification interface ([0035, 0058-0059]), where user has visited at least the primary task interface of MS Word at least once (Fig.7), but Horvitz does not explicitly teach user has visited each of the multiple interface such as email application at least one time; Nodelman teaches:
	[receiving multiple interfaces presented on a display screen,] each of the multiple interfaces being where a user has visited at least one time, ([0063, 0065] Fig. 5 shows how much time a user would focus on a current application, e.g. Word, Explorer, etc., before switching to an email application such as Outlook, where it’s shown that users do switch from a current application to an email application from time to time; thus users switch between multiple/two applications, and has visited each of the multiple/two application interfaces at least once when the user has worked on a primary task of MS Word for a duration of time).
	All of the parts - i.e. among multiple/two interfaces where user is currently interacting with both interfaces (Horvitz), and multiple/two interfaces where user has visited both interfaces at least once before (Nodelman), are known in Horvitz and Nodelman. Thus, it would have been obvious to one having ordinary 

Per claim 2, Horvitz further teaches:
The method of claim 1, wherein the interfaces comprises web pages. ([0004] applications ranges from word processor to web browsers).

Per claim 3, Horvitz further teaches:
The method of claim 1, further comprising controlling a presentation of the selected content item on an unused portion of at least one of the multiple interfaces ([0059] Fig. 8 shows the notification is shown in an unused portion of the primary task interface).

Per claim 4, Horvitz further teaches:
The method of claim 3, wherein the controlling the presentation of the selected content item comprises transforming a display of the selected content item from one form to another. ([0059-0060] Fig. 7-8 shows notification’s position is moved from default location to the primary task application; Fig. 9 further shows the notification animating/moving closer to cursor location).

Per claim 5, Horvitz further teaches:
The method of claim 3, wherein the controlling a presentation of the selected content item on an unused portion of at least one of the multiple interfaces increases a rate at which the primary task is completed. ([0011] dynamically directing notification/information – moving display notification to user’s current focus of attention – can help user to minimize distraction based on the current focus, and to facilitates a user’s ability to cognitively process information in an efficient manner, thereby increase rate of the task completion).

Per claim 6, Horvitz further teaches:
The method of claim 1, wherein the estimating a user engagement level with respect to content items presented via the multiple interfaces, comprises: 
	determining user interaction patterns with respect to the content items; ([0069] Fig. 21 shows event systems for determining activity of a user, where client event provides patterns of indicate user interaction with the contents items among applications, such as switching among applications, task completion, etc.);
	estimating user context; and ([0039-0044] notifications can be displayed and controlled via user specified options in terms of user context, such as only displayed when I am using Microsoft Word, etc.);
	determining user cohort. ([0089] information sources about people and their presence can be used to determine notification display method/handling).

Per claim 7, Horvitz teaches:
The method of claim 1, wherein the user engagement level is estimated at least based on a frequency of navigating to an interface of the rest of the multiple interfaces, time spent per visit to the rest of the multiple interfaces, a degree of user interactions with the rest of the multiple interfaces, and user eye movements and gaze patterns. ([0059] step 616 in Fig. 6 shows determination is made whether the user is ignoring the notification – degree of user interaction with the rest of the multiple interfaces).

Per claim 8, Horvitz teaches:
The method of claim 1, wherein the content item is selected further based on content profile, task profile, characteristics of content items, user context and a user cognitive state. ([0077-0078] Fig. 26 shows notification engine uses context analyzer 2622 to determine how to convey notification, where context include user locations, attentional focus, user device used, etc.).

Per claim 9, Horvitz further teaches:
The method of claim 1, wherein the degree of user effectiveness with respect to progression toward completing a primary task presented via the primary task interface, is determined at least based on user motivation, working style, and user's expertise level associated with the primary task. ([0039] weather to display a notification herald can be based on user options/working style such as “only when I using Microsoft Word” as user preference).

Per claim 11, Horvitz further teaches:
The method of claim 1, further comprising detecting one or more unused portions in the primary task interface. ([0060] Fig. 9 shows the notification can animate/move closer to cursor location without obfuscating things).

Per claim 12, Horvitz further teaches:
The method of claim 11, further comprising continuously learning the degree of user effectiveness with respect to presented content item ([0069] events of client system to model user activity and attention level includes user typing, clicking mouse and monitoring task completion such as sending a message, closing a file).

Per claim 15, Horvitz teaches:
A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions readable by a device to cause the device to: ([0114-0115] Fig. 27 shows disk storage 2724 for storing software);
	receive multiple interfaces presented on a display screen, …  the multiple interfaces comprising at least one primary task interface, each of the multiple interfaces presenting at least one content item, the at least one primary task interface being an interface of an application different from applications of rest of the multiple interfaces; ([0010, 0058-0059] method of providing user with important notifications at minimal cognitive load and overall disruption; Fig. 6 shows a flowchart of determining when to move the notification herald to user’s focus of attention; step 608, as illustrated by Fig. 7, shows multiple interfaces, a primary task interface – an opened MS Word document, and a notification 700 shown at a default location - bottom right corner of the screen; the notification and MS Word document are two different applications);
	estimate a user engagement level with respect to content items presented via the rest of the multiple interfaces based on the user interaction with the content items across the rest of the multiple interfaces, the user interaction including the user transitioning from one of the multiple interfaces to another one of the multiple interfaces; ([0059] Fig. 6 shows a flowchart of determining when to move the notification herald to user’s focus of attention; step 616 shows a determination on if the user has ignored or not ignored the notification – where not ignoring implies some level of user interaction,  such as user hovering and selection on a herald ([0035]), whereas ignoring means no user interaction; thus the user engagement level with the herald includes user interactions of user transitioning from the MS word interface to the email notification user interface);
	determine a degree of user effectiveness with respect to progression toward completing a primary task presented via the primary task interface; ([0058-0059] Fig. 6 step 612 shows user activities are monitored to determine user’s focus of attention or other activity [0065, 0068-0069] Fig. 20-24 further shows modeling aspects of determining user activities and states; Fig. 20-21 further shows determination of user attention state based on events of the system and user pose and gaze; “user typing”, “mouse”, “keyboard”, and “tasks completion” are among the activity event captured as shown in Fig. 22);
	select a content item from the rest of the multiple interfaces based on the user engagement level and the degree of user effectiveness, the content item including information from at least one of the rest of the multiple interface, to which the user transitioned a number of times from the primary task interface; and ( [0058-0059] Fig. 6 shows at step 632, based on determination made at step 612 monitored user activities – user effectiveness, and whether user is ignoring the herald notification at step 616 – user engagement level, the herald may be moved to user’s focus attention as shown in Fig. 8 or Fig. 9 [0060]; [0052] user interaction can be hovering of a cursor over notification, etc; see also Fig. 26 [0092-0107] on how notification engine 2624 make decisions about which and how the notifications are conveyed). 
	control a presentation of the selected content item on an unused portion of at least one of the multiple interfaces. (Fig. 8 shows the notification is shown in an unused portion of the primary task interface).

	Although Horvitz teaches user transitioning from a primary task interface to another email notification interface ([0035, 0058-0059]), where user has visited at least the primary task interface of MS Word at least once (Fig.7), but Horvitz does not explicitly teach user has visited each of the multiple interface such as email application at least one time; Nodelman teaches:
	[receiving multiple interfaces presented on a display screen,] each of the multiple interfaces being where a user has visited at least one time, ([0063, 0065] Fig. 5 shows how much time a user would focus on a current application, e.g. Word, Explorer, etc., before switching to an email application such as Outlook, where it’s shown that users do switch from a current application to an email application from time to time; thus users switch between multiple/two applications, and has visited each of the multiple/two application interfaces at least once when the user has worked on a primary task of MS Word for a duration of time).
	All of the parts-i.e. among multiple/two interfaces where user is currently interacting with both interfaces (Horvitz), and multiple/two interfaces where user has visited both interfaces at least once before (Nodelman), are known in 

Per claim 16, claim 16 contains limitations that are substantially the same as claim 2, and is likewise rejected.

Per claim 17, Horvitz further teaches:
The computer readable storage medium of claim 15, wherein the interfaces comprises apps. ([0004, 0059] Fig. 7-8 show a Microsoft Word application; various other applications such as spreadsheet, web browser can also be used).

Per claim 18-19, claims 18-19 contain limitations that are substantially the same as claims 4 and 7 respectively, and are likewise rejected.

Per claim 20, claim 20 is a system claim with processor ([0111] Fig. 27 shows processing unit 2714) and memory device ([0111] Fig. 27 shows memory 2716 and 2724) that contains limitations that are substantially the same as claim 15, and is likewise rejected.

Claim 10 is rejected under 35 U.S.C. 103 as being as being unpatentable over Horvitz, in view of Nodelman et al. (US Pub 20050021486, hereinafter Nodelman), and Bierner et al. (US Pub 20080215976, hereinafter Bierner).

Per claim 10, Horvitz-Nodelman do not explicitly teach a visualization chart to dynamically show user’s progression of the primary task performed; Bierner further teaches: 
The method of claim 1, wherein a visualization chart is constructed dynamically based on a user's progression of the primary task performed via the primary task interface. ([0112-0113]: Fig. 12 shows a progress bar that are dynamically updated according to user progression of filling out the form).
	Bierner and Horvitz-Nodelman are analogous art because Bierner also teaches positioning interfaces of application based on assessed user states/behaviors. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Bierner and Horvitz-Nodelman before him/her, to modify the system as taught by Horvitz-Nodelman to utilize the progress bar as taught by Bierner to display user task progress. One would be motivated to make the combination, with a reasonable expectation of success, because it would help to provide visual feedback for users to indicate progress toward completion of a task. 

Claims 13-14 are rejected under 35 U.S.C. 103 as being as being unpatentable over Horvitz, in view of Nodelman et al. (US Pub 20050021486, hereinafter Nodelman), and Zucker et al. (US Pub 20140085196, hereinafter Zucker).

Per claim 13, Horvitz further teaches tracking user eye gaze ([0031]); but Horvitz-Nodelman do not explicitly teach monitoring user gaze patterns to identify user’s focus area; Zucker teaches:
The method of claim 11, wherein the learning further comprises monitoring user gaze patterns and identifying the user's focus on areas of the primary task interface. ([0119, 0142-0143] user’s gaze pattern is used to identify the focus area on the displayed UI).
	Zucker and Horvitz-Nodelman are analogous art because Zucker also teaches displaying secondary contents in a user interface based on assessed user behaviors such as user gaze. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Zucker and Horvitz-Nodelman before him/her, to modify the system as taught by Horvitz-Nodelman to use identification of gaze patterns as taught by Zucker to help to highlight user focus area. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide computerized automated highlighting/response in response to tracked user attention areas on a display ([0005]). 

Per claim 14, Horvitz-Zucker further teaches:
The method of claim 13, further comprising de-prioritizing the content item presented on the unused portion based on the learning. ([0144-0148] various methods of highlighting contents of user focus based on user gaze are provided, so that the focused content is highlighted/started while other areas of the UI without user focus is de-prioritized; i.e. when user focuses on a video, the video is started, when user’s focus shift to other areas in the screen, the video is paused).




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
US Patent Application Publications
US 8381127 B2
Singh; Mona et al.
Graphics application e.g. web browser application, windows displaying method, involves arranging windows on graphical user interface based on relative priorities of windows and based on relative priorities of portions
US 20160225012 A1
Ha; Eric et al.
Method for tracking visual gaze information for visual content, involves increasing display size of content item or volume associated with content item by processor in response to visual gaze of user meeting predetermined threshold

Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will 

The examiner requests, in response to this Office action, support by shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections, See 37 CFR 1.111(c).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phoebe Pan whose telephone number is (571)270-7794. The examiner can normally be reached M-F 9am-6pm. The examiner can also be reached via fax at 571-270-8794, or via email at phoebe.pan@uspto.gov. However, the Examiner cannot send or reply to emails unless the Applicant files an authorization to conduct internet communications through the following form: 
Form SB/439: https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached at 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PHOEBE X PAN/Examiner, Art Unit 2176               

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176